FILED: November 25, 2020



                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                      No. 19-1591
                                    (A208-553-679)
                                 ___________________

HERNAN PORTILLO FLORES

               Petitioner

v.

WILLIAM P. BARR, Attorney General

               Respondent

------------------------------

AMERICAN IMMIGRATION LAWYERS ASSOCIATION, Washington DC
Chapter; AMERICAN IMMIGRATION LAWYERS ASSOCIATION, National;
AMERICAN IMMIGRATION LAWYERS ASSOCIATION, Carolinas Chapter;
FORMER IMMIGRATION JUDGES AND BOARD OF IMMIGRATION
APPEALS MEMBERS; FAIRFAX COURT APPOINTED SPECIAL
ADVOCATES; KIDS IN NEED OF DEFENSE (KIND); IMMIGRANT
HEALTH EXPERTS; LEGAL AID JUSTICE CENTER

               Amici Supporting Rehearing Petition

                                 ___________________

                                      ORDER
                                 ___________________

       A majority of judges in regular active service and not disqualified having
voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties shall file 16 additional paper copies of their briefs and appendices

previously filed in this case within 10 days.

      This case is tentatively calendared for oral argument during the court’s

January 2021 argument session.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk